      Case 1:20-cv-10129-VEC-OTW Document 12 Filed 08/23/21 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/23/2021

 MARIO ESPINAL,

                                Plaintiff,

                    -against-                               20-CV-10129 (VEC) (OTA)

 DEPARTMENT OF CORRECTIONS;                                            ORDER
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 1, 2020, Plaintiff, acting pro se, commenced this action (Dkt.

2);

       WHEREAS on January 6, 2021, Plaintiff filed an Amended Complaint (Dkt. 7);

       WHEREAS on January 7, 2021, the Court ordered Plaintiff to file a Second Amended

Complaint by March 7, 2021;

       WHEREAS the Order dated January 7, 2021 was mailed to the only address the Court

has on record for Plaintiff and was returned to the Court as “not deliverable”;

       WHEREAS Plaintiff has not provided the Court with an updated address;

       WHEREAS Plaintiff has failed to file a Second Amended Complaint as required by the

January 7, 2021, Order or otherwise indicate whether he intends to pursue this case;

       WHEREAS on July 20, 2021, the Court ordered Plaintiff to show cause why this case

should not be dismissed without prejudice for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b) (Dkt. 11);

       WHEREAS the Order dated July 20, 2021 was mailed to the only address the Court has

on record for Plaintiff and was returned to the Court as “not deliverable”;
      Case 1:20-cv-10129-VEC-OTW Document 12 Filed 08/23/21 Page 2 of 2




       WHEREAS Plaintiff has otherwise failed to respond to the order to show cause;

       IT IS HEREBY ORDERED THAT: This case is DISMISSED without prejudice for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       The Clerk of Court is directed to mail this order to Plaintiff and close this case.



SO ORDERED.
                                                      _________________________________
Date: August 23, 2021                                 VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                                 2
